                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    FINJAN, INC.,                                        Case No. 17-cv-00072-BLF (SVK)
                                   8                   Plaintiff,
                                                                                             FURTHER ORDER ON JOINT
                                   9            v.                                           DISCOVERY LETTER RE FINJAN’S
                                                                                             REQUEST TO COMPEL PRODUCTION
                                  10    CISCO SYSTEMS INC.,                                  OF CISCO EMAILS
                                  11                   Defendant.                            Re: Dkt. Nos. 175; 186
                                  12
Northern District of California
 United States District Court




                                  13          In the February 14, 2019 Order on Joint Discovery Letter re Finjan’s Request to Compel

                                  14   Production of Cisco Emails, the Court ordered Cisco to provide additional information regarding

                                  15   the requests for and production of documents relating to Cisco’s knowledge of Finjan’s patents in

                                  16   the 2004-2009 time frame. ECF 178. On February 19, 2019, Cisco filed a statement in response

                                  17   to the Court’s order. ECF 186. Based on Cisco’s Statement, the Court orders as follows:

                                  18          1. With respect to each of the individuals listed in “Source 2” of Cisco’s Statement, Cisco

                                  19              must identify their name, their title and (if not readily apparent from the title) their role

                                  20              at Cisco, whether they are still employed by Cisco, whether Cisco has the employee’s
                                                  emails, and whether those emails have been searched for references to the Finjan
                                  21
                                                  patents-in-suit. Cisco must serve this information on Finjan by February 25, 2019.
                                  22
                                              2. If there are five or fewer individuals from the “Source 2” list whose emails are in
                                  23
                                                  Cisco's control but have not yet been searched, Cisco must search the emails for
                                  24
                                                  references to the Finjan patents-in-suit during the 2004-2009 time frame and produce
                                  25
                                                  them by March 6, 2019. If there are more than five such individuals, Finjan may
                                  26
                                                  select five custodians for additional search/production by Cisco, which must be
                                  27
                                                  completed by Cisco within ten (10) days of Finjan’s identification. Finjan’s selection
                                  28
                                   1             of custodians is without prejudice to Finjan moving to compel the search of additional

                                   2             “Source 2” custodians with a proper show of good cause and proportionality in

                                   3             accordance with Federal Rules of Civil Procedure 26 and 34.

                                   4          SO ORDERED.

                                   5   Dated: February 21, 2019

                                   6

                                   7
                                                                                                 SUSAN VAN KEULEN
                                   8                                                             United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
